*825OPINION.
Green:
The parties are in accord as to the amount of the profit ultimately resulting from the purchase and sale of the property. The petitioner contends that the second mortgage notes had no fair market value and that, therefore, in accordance with the provisions of section 202 (b) of the Revenue Act of 1918, it is entitled to recover its capital investment before any part of the payments received shall be treated as taxable income.
We have found as a fact that the second mortgage notes had no readily realizable market value. We have heretofore held in Appeal of Anton M. Meyer, 3 B. T. A. 1329, that under such circumstance^ the petitioner should be first permitted to recover his capital investment and after the recovery of this amount the remainder of the purchase price should be returned as income as the same was received by the seller. Inasmuch as the total profit from the transaction is less than the amount of the second mortgage notes, we hold that the petitioner derived no income in 1920 from the sale of the real estate in question.
Judgment will be entered after. 15 days’ notice, under Rule 50.
Considered by Arundell and Lansdon.